Fay, J., concurring and dissenting: I fully concur with the majority’s conclusion that a portion of the transferred property is includable in the decedent’s gross estate under sec. 2036(a)(1). With respect to the proper amount of such inclusion, however, I agree with the reasoning of Judge Hufstedler in her concurring opinion in In re Estate of Bomash, 432 F.2d 308, 313 (9th Cir. 1970), revg. 50 T.C. 667 (1968), and would include the entire value of the transferred share in the decedent’s gross estate.